Citation Nr: 0935945	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-13 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision, which denied 
these service connection claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board must remand this case.

In October 2008 and November 2008, the Veteran submitted 
various statements indicating that he sought medical 
treatment from private physicians for his migraine headaches, 
immediately upon service discharge.  Specifically, he 
indicated that he sought treatment from Dr. R. Garner of 
Jefferson City, Missouri in 1968 for his headaches.  He also 
indicated that he was hospitalized in 1978 at the Boone 
County Hospital to determine if his headaches and migraines 
were caused by a brain tumor.  The Veteran then provided that 
he went to Dr. F. Hedrick at St. Mary's Holts Summit Family 
Health Center in Holts Summit, Missouri until the late 1990s.  
In 1999, he went to see Dr. T. Robbins of Jefferson City, 
Missouri for his migraines.  

The Veteran also indicated that he sought medical treatment 
from various providers for his back pain.  Specifically, he 
indicated that in May or June of 1968 he started seeking 
chiropractic care from Dr. Rhodes of Jefferson City, 
Missouri.  He provided that in 1981 or 1982, he sought 
additional chiropractic treatment from Dr. P. Dupuis of 
Jefferson City, Missouri.  He also indicated seeking 
treatment at Charles E. Still Hospital in Jefferson City, 
Missouri.  These records are pertinent to the claims and 
would greatly assist the Board in the adjudication of these 
claims.  Attempts should be made to obtain these records.    

The Veteran has provided statements which indicate that 
during an intense fire mission, he was walking on a pallet 
that broke and caused him to severely twist his back.  He 
explained that he did not seek medical treatment as he wanted 
to remain with his unit and continue his duties.  He provided 
that he has suffered from back pain from the time of this 
incident until the present.  He also indicated in separate 
statements that, during an enemy attack in Vietnam, he was 
hit by a rocket attack.  It is from this attack that he 
started experiences severe headaches which continued from the 
time of the attack until the present.  

The Veteran's DD Form 214 and service personnel records 
indicate that he was a combat veteran.  A combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522023 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  The Board 
finds that the Veteran's statements are consistent with time, 
place, and circumstance of such service.  As such, the 
Veteran's assertions of in-service events are taken as true.  

Because the Veteran's statements must be taken as true 
regarding his in-service statements, and due to the fact that 
there is medical evidence indicating that the Veteran suffers 
from severe headaches and back pain, the Board remands this 
case for a VA examination to determine the diagnoses and 
etiology of his headaches and back pains.   See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
addressing the preadjudicatory notice requirements for 
service connection claims.  Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  As this claim must be remanded, the 
Board will take this opportunity to remedy other defects in 
the record.  The Board notes that the notice in the present 
case was issued prior to the decision in Dingess; therefore, 
it does not take the form prescribed in that case.  As this 
case is being remanded for other matters, the RO now has the 
opportunity to correct any defects in the VCAA notices 
previously provided to the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.	Provide to the Veteran all notification 
action required by the VCAA and Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), 
with respect to the claims.  The notice 
should also inform the Veteran that he 
should provide VA with copies of any 
evidence relevant to the claim that he 
has in his possession.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.

2.	Ask the Veteran to complete a release 
form authorizing VA to request his 
treatment records associated with Dr. 
Garner, Dr. Hedrick, Dr. Robbins, Dr. 
Rhodes, Dr. Dupuis, the Boone County 
hospital, and Charles E. Still 
Hospital.  These medical records should 
then be requested, and the RO should 
specify that actual treatment records, 
as opposed to summaries, are needed.  
All efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully documented 
and should comply with 38 C.F.R. 
§ 3.159(e).  

3.	Once the medical records, listed above, 
have been obtained and associated with 
the claims file, or the RO has provided 
the Veteran with notice of its 
inability to obtain said medical 
records, schedule the Veteran for a VA 
examination to diagnose any migraine or 
back disabilities and determine whether 
these disabilities are at least as 
likely as not etiologically related to 
service or whether these disabilities 
were aggravated by service.  The claims 
folder and a copy of this Remand must 
be made available to, and be reviewed 
by, the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.

It would be helpful if the examiners 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiners should provide a complete 
rationale for any opinion provided.

4.	Then, the RO should review the evidence 
obtained since the March 2007 Statement 
of the Case was issued.  The RO should 
then readjudicate the claim.  If such 
action does not resolve the claim, a 
supplemental statement of the case 
(SSOC) should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim 
should be returned to this Board for 
further appellate review, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


